WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 23, 2018




In the Court of Appeals of Georgia
 A16A0092. MCDUFFIE v. OCMULGEE EMC et al.

      MILLER, Presiding Judge.

      In McDuffie v. Ocmulgee EMC, 338 Ga. App. 200 (789 SE2d 415) (2016), this

Court (1) affirmed the Administrative Law Judge’s finding that Ocmulgee EMC

(“EMC”) met its burden of demonstrating that Kasabian McDuffie had returned to his

pre-2009-injury condition when EMC suspended McDuffie’s indemnity benefits; but

(2) remanded this case for factual findings regarding whether EMC had shown that

suitable work was available to McDuffie before terminating his benefits. Id. at 202-

204 (1), (3).

      In Ocmulgee EMC v. McDuffie, 302 Ga. 640 (806 SE2d 546) (2017), the

Supreme Court of Georgia reversed this Court’s decision, in part, determining that

EMC was not required to show the availability of suitable employment and that no
further factual findings were necessary in this regard. Id. at 643-645 (2). Thus, the

Supreme Court affirmed in full the decision of the Appellate Division of the State

Board of Workers’ Compensation. Accordingly, we vacate Division 3 of our prior

decision, and the judgment of the Supreme Court is adopted and made the judgment

of this Court for Division 3.

      Judgment affirmed. Dillard, C.J., Ellington, P.J., McMillian, Mercier, Reese,

Brown, JJ., concur. McFadden, P.J., dissents. Gobeil, J. recused.




                                         2
 A16A0092. MCDUFFIE v. OCMULGEE EMC et al.



      MCFADDEN, Presiding Judge, dissenting.

      The parties filed cross-petitions for certiorari. As the majority explains, our

Supreme Court granted Ocmulgee EMC’s petition and reversed in part.

      McDuffie’s petition asked that my dissent be adopted. Our Supreme Court

denied his petition and expressly declined to address the conclusion from which I

dissented: “We did not grant McDuffie’s certoriari petition seeking review of that

fact-specific conclusion.” Ocmulgee EMC v. McDuffie, __ Ga. __, __ (2) (__ SE2d

__) (Case No. S17G0038, decided Oct. 16, 2017).

      In light of this very particular set of circumstances, I respectfully adhere to my

dissent.